El Juez Asociado Se. MacLeaRy,
emitió la opinión del Tribunal.
El día 26 de Agosto de 1902 ocurrió nn motín en el pneblo de Hnmacao. Se llevó á cabo nn ataqne contra cierta Far-macia qne era conocida como el sitio de reunión de uno de los Partidos políticos, verificándose dicho ataque por turbas qne se suponián estar formadas por el peor elemento del otro partido. Durante esta reyerta ó motín tres personas fueron muertas y varias heridas. Entre las muertas se encontraba Octavio Reyes Guzman. Se llevaron á cabo varias investi-gaciones con el fin de conocer las circunstancias que dieron *155origen á este motín, y parecía difícil obtener testimonios sobre el mismo. Al fin, el día 25 de Noviembre de 1902, se presentó una acnsación contra Pedro Diaz, llamado vulgar-mente "Martillo,” imputándole el asesinato de Beyes, y se le leyó debidamente la acusación, declarándose no culpable. Se siguió el juicio de la causa y se le declaró culpable de ase-sinato en primer grado, sentenciándosele á muerte. De esta sentencia apeló para ante este Tribunal, y después de la debida consideración, la sentencia de la corte inferior fue confirmada.
Contra la anterior sentencia no se interpuso* apelación al-guna para ante el Tribunal Supremo de los Estados Unidos. Presentóse una instancia al Gobernador, solicitando el indulto del prisionero Diaz, y se decretó la suspensión por treinta días á fin de obtener mayor tiempo para investigar el caso.
El día 10 de Mayo de 1904> el Sr. Juan B. Bamos, abo-gado del peticionario presentó esta solicitud de babeas corpus. En su solicitud consigna nueve fundamentos distintos en los que basa la alegación de que debe concederse el man-damiento interesado. Esos fundamentos ó motivos son los siguientes:
I. Que habiéndose presentado, en veinte y nueve de Diciembre de 1902, acusación contra el peticionario Pedro Diaz (a) Martillo, por el Sr. Fiscal por delito de asesinato en 1er. grado, cometido en la persona de Octavio Reyes Guzmán, en la noche del 26 de Agosro del propio año, no fué sometido el acusado, exponente en esta so-licitud, para indictment ante un gran jurado, faltando así al man-dato expreso consignado en el 5th Amendment (Enmienda 5a) de la Constitución de los Estados Unidos que dice: "Ninguna persona puede ser acusada de delito que apareje la pena capital, ó de cual-quier Felony, á menos que esto se haga por medio de un indictment ante un Gran Jurado; excepción hecha de aquellos casos que tu-vieren lugar en das fuerzas de mar ó tierra ó en la milicia, cuando ésta estuviere de servicio activo, en tiempo de guerra, ó de amenaza al Estado.
II. Que habiéndose señalado por la Corte el 13 de Enero de 1903 para la lectura' de la acusación (arraignment), y habiéndola *156negado el reo, se le concedió un plazo basta el día 21 del propio mes para que la contestara, á su abogado defensor; quien además solicitó se requiriera al Sr. Fiscal para que entregase la lista de testigos de que intentaba éste valerse en el acto del juicio, según se lo ordenaba el artículo 142 del Código de Enjuiciamiento Criminal; cuya lista no presentó el Sr. Fiscal, á pesar de haber sido requerido para ello, viéndose obligado el abogado defensor á presentar la contestación á la acusación sin que se cumpliera ese precepto imperativo de nues-tra ley, con perjuicio de un derecho sustancial del acusado: cuyo ex-tremo consta con toda claridad y evidencia en la copia del acta y los documentos, enviados por la Secretaría de la Corte de Distrito de Humacao. *
III. Que, apesar de lo expuesto en el anterior hecho, se señaló el día 16 de Febrero de 1903 para la celebración del juicio, ante el pequeño Jurado, y llegado ese día, con infracción del artículo 448 de nuestro Código de Enjuiciamiento se suspendió dicha celebración, sin que se dictara resolución alguna motivada y sin solicitarlo el acusado, apesar de estar funcionando el Jurado y de estar constitui-do allí un “panel” en número suficiente para formar dicho Jurado, como lo comprueba que en esos mismos días se vieron dos causas por asesinato en 1er. grado, por crímenes cometidos, uno precisamente la noche del 26 de Agosto en Humacao, y otro en Yabucoa: Contra cuya resolución, que ni siquiera se consigna en autos, reclamó la representación del exponente, interesando la celebración del juicio, sino el día señalado, por lo menos el 21 de Febrero del propio mes ya con .el “panel” que estaba reunido, ya con otro que se sacase á la suerte: á cuyo escrito no recae resolución alguna, ni siquiera negativa, apareciendo una providencia, en la que, sin consignar causa alguna justificada, se señala el día 18 de Mayo, recayendo esta resolución el 28 de Abril! Se privó, así, al exponente del de-recho que la Constitución de los Estados Unidos y leyes de Puerto Rico le dan á tener un juicio rápido, como también de otro dere-cho sacratísimo consignado en la 14th Amendment (Enmienda 14) de la ya citada Constitución, cual es el de que ningún ciudadano puede ser privado de su libertad, vida ó hacienda, sin que se llenen todos los requisitos, de la Ley.
IY. Que del artículo 191 de nuestro Código dé Enjuiciamiento. Criminal, se desprende el derecho sustancial que tenía el acusado á ser oído y juzgado por un Jurado, surgido de la lista de los Jura-dos en ejercicio, y sin embargo, se le obligó á ser juzgado por un Jurado que surgió de la lista de los doscientos, que habría de for-*157marse el 1er Lúnes del mes de Abril de 1903, por los comisionados nombrados, en la forma prescrita en los Artículos 191 al 196 inclusive; cuya lista debería contener el nombre de los Jurados que ejercerían este cargo el año subsiguiente al nombramiento de los comisionados. Es así, pues, que el exponente fue juzgaa.0 en 18 de Mayo de 1903, por un Jurado, que resultó elegido por' suerte entre los doscientos que formaron las nuevas listas hechas por los co-misionados en Abril del propio año de 1903, luego fué oido y juz-gado por un Jurado que no tenía competencia, porque debió fun-cionar desde Mayo de 1904 á Abril de 1905, que era el año subsi-guiente al nombramiento de los comisionados, para formar la lista de los doscientos Jurados entre los vecinos del distrito que fueran capacitados. Todo lo que se acredita con la certificación que se acom-paña con el No. 1.
Y. Que señalado como antes se dijo, el día 16 de Febrero para la celebración del juicio oral, fué transferido este para el día 18 de Mayo de 1903 transcurriendo con tal transferencia, sin existir justa causa, ciento cuarenta días, sin ser sometido á juicio el acusado, lo que debió haberse hecho dentro de los ciento veinte, después de presentada la acusación; por lo que debió haber sido sobreseída la causa, que al exponente se le seguía, y haberse formulado nueva acusación por tratarse de un delito “Felony,” se-gún el artículo 452 de nuestra ley de enjuiciar. Se infringieron por lo tanto el artículo 448 del Enjuiciamiento Criminal y la 14tb amendment de la Constitución, y como consecuencia, la sentencia dictada por la Corte en méritos del veredicto de culpabilidad es ilegal y la prisión que sufre el peticionario también ilegal, ya por incompe-tencia del Jurado que le juzgó, ya porque debió haberse sobreseído la causa. Todo lo cúal consta en la copia del acta del juicio y dili-gencias de investigación del hecho y fué objeto de alegación por la defensa, que á nombre del exponente sostuvo el Recurso de Apela-ción ante esta Corte, pero de lo que se hizo caso omiso, con infrac-ción de la sección Ira. de la ley de 12'de Marzo de 1903, que con-virtió la Corte Suprema en Corte de apelación en vez de Casación, que hasta entonces había sido.
VI. Que interesada por el Letrado defensor del exponente la traída al proceso, que contra él se seguía, por certificación librada de la causa seguida contra Luis Delgado y otros por delito de Per-jurio, en donde constaban declaraciones de los dos únicos testigos de cargo, con cuyas declaraciones se tendía á comprobar la falsedad con que esos testigos se produjeron en la causa contra el exponente, *158ésta fué negada, apesar de la relación intima que guardan ambos procesos: resultando infringidos los artículos 244 y 245 del Código de Enjuiciamiento Criminal y por lo tanto perjudicado el acusado en cuanto á su derecho sustancial de comprobar la veracidad con que se expresaban los testigos en su contra. Cuya acta era la única prueba que podía utilizar la defensa del exponente, porque las dili-gencias de investigación de los sucesos de la noche del 26 de Agosto practicadas por el Juez de Paz Don Francisco Lopez Cepero Nater y por Don Andrés B. Crosas, fueron remitidas al Hon. Attorney General, por resultarle cargos al Capitán y algunos Policías, en cuyas oficinas pareceextraviaron: como lo comprueba, que ni aún el representante del Pueblo de Puerto Rico, pudo utilizarlas, en la causa seguida contra el exponente y en otra seguida contra el po-licía Girona por delito de asesinato en 1er, grado; á cuyas diligen-cias estaban agregadas las importantísimas de autopcias de los in-terfectos, en aquella noche de general conflagración en Humacao.
VII. Que apesar de haberse interesado en tiempo y forma legal un nuevo juicio por la defensa del exponente, le fué éste negado, in-fringiéndose los artículos 301 y 305 del Código de Enj. Criminal que reconoce ese derecho sustancial para la defensa del acusado, y por tanto infringiéndose también el Artículo 461 del mismo cuerpo legal.
. VIII. Que fué objeto, casi principal, del Recurso de apelación deducido contra la sentencia recaída en la causa contra el exponente, la negativa del juicio, declarándose sin lugar dicho recurso por ra-zones de apreciaciones particulares, desde luego que no resultan del acta del juicio, según se vé en la sentencia definitiva, cuya lec-tura interesa el exponente en la vista de las diligencias de este Habeas Corpus, quedando agregada á ellas, una copia librada por Secretaría.
IX. Que consignándose en la sección catorce de la ley Orgánica de 12 de Abril de 1900, votada por el Senado y Camara de Represen-tantes, que las Leyes estatutarias de los Estados Unidos que no sean localmente inaplicables, salvo lo que en contrario dispusiere la pre-sente, tendrán la misma fuerza y validéz en Puerto Rico que en los Estados Unidos, excepción hecha de las Leyes de rentas internas, las cuales en virtud de lo dispuesto en la sección tres, no tendrán fuerza y validez en Puerto Rico, es evidente que al decretar la Asam-blea Legislativa de Puerto Rico la ley de Jurados, debió crear el Gran Jurado y sí lo omitió en nuestro Código de Enjuiciamiento Criminal y en la Ley de 12 de Enero de 1901 estableciendo el juicio *159por Jurados en Puerto Rico, es evidente que no se atemperó á ese precepto constitucional, que dá derecho al exponente á que su indictment se viera ante un gran Jurado: con mayor razón después de haber declarado el Tribunal Supremo de los Estados Unidos, en el caso de la Srta. Gonzalez, que los puertorriqueños no son extran-geros respecto de los Estados Unidos.
Por cuyas razones y después de haber sido demostrado,
I. Que el exponente está ilegalmente preso en virtud de una sentencia y veredicto contrarios á la Constitución y leyes de los Estados Unidos.
II. Que así mismo está ilegalmente preso el exgonente, por ser. nulo el veredicto con arreglo á las leyes de Puerto Rico; y
III. Que siendo el veredicto nulo la Corte de Humacao no te-nia jurisdicción para imponer la sentencia que impuso al peticiona-rio.
En el alegato que presentó en el juicio, el abogado cambio los fundamentos de sn solicitud y presentó el caso bajo un nuevo aspecto, imputando los seis errores siguientes, que su-pone cometidos; á saber:
Primero. — “Infracción de la Enmienda 5a. de la Constitución de los Estados Unidos que dice: “Ninguna persona puede ser acusada de delito que apareje la pena capital, ó de cualquier otro “Felony,” á menos que, la acusación se haga por medio de un indictment ante el Gran Jurado; excepción hecha de aquellos casos que tuvieren lu-gar en las fuerzas de mar ó tierra, ó en la milicia, cuando ésta estu-viere de servicio activo, en tiempo de guerra, ó de amenaza al Es-tado. United States Constitution, 5th Amendment.
Una persona sentenciada y confinada- en prison por delito ‘ ‘ Felony,” sin que se haya presentado su caso para indictment ante el Grand Jury, puede solicitar, y tiene derecho á que se decrete en su favor, un auto de habeas corpus.
Ex parte Wilson, 114 U. S. 417.
In re Bain 121 U. S. 1.
El Bill Foraker dice, en su sección 14, que las leyes estatutarias de los Estados Unidos, tendrán la misma fuerza y validez en Puerto Rico que en los Estados Unidos; excepción hecha de las leyes, de *160Rentas Internas. Y rigiendo la Constitución en Puerto Rico, en su parte prohibitiva, y por consiguiente en lo que respecta á los derechos individuales de un ciudadano puertorriqueño, es evidente que se ha infringido, no solo la Enmienda 5a. antes citada, sino también ese precepto consignado en nuestra Ley Orgánica.
El famoso jurisconsulto Americano Mr. Dane, quien como miem-bro del Congreso Nacional tomó parte activa en la famosa ordenanza de 1787, para el gobierno del territorio Noroeste, cree no admite dis-cusión el que informaciones ó acusaciones hechas por el Fiscal, directamente á la Corte, puedan hacerse en casos que aparejan la pena capital ó en “Felonies,” sin que se infrinja la Enmienda 5a. de la Constitución dé los Estados Unidos. Esta clase de informaciones, dice el distinguido jurisconsulto, deben hacerse por el Ministerio Fiscal al Gran Jury, por medio de indictments.
7 Dane Abr. 280.
Cooley Const. Limit, pgg. 291.
Segundo: Infracción del Art. 461 de nuestra Ley de Enjuiciar Artículo 461. Código de Enj. Crim.
“Un error de procedimiento cometido por el Tribunal sentencia-dor, justifica, la revocación de la sentencia, ó un auto de habeas cor-pues siempre y cuando perjudique lós derechos sustanciales del acusado.
People vs. Murback, 64 Cal. 370.
Ex parte Bernert 62 Cal. 529.
People vs. Nelson, 56 Cal. 77.
Tercero. — Una Corte de un Territorio, diferente de una corte de un Estado, es una corte de los Estados Unidos, y por consiguiente, una Corte Territorial, que está comprendida dentro de la enmienda 5a. así como dentro de la 7a. de la Constitución de los Estados Uni-dos.
Cuarto. — Infracción de la enmienda 14 de la Constitución, de los Estados Unidos, y del derecho que las leyes de Puerto Rico dán á todo individuo; cual es, el de que ningún ciudadano puede ser pri-vado de su libertad, vida ó hacienda sin que se llenen todos los re-quisitos de la ley.
U. S. Constitution 14th Amendment!
*161Quinto. — Infracción de uno de los grandes derechos concedidos por la Constitución de los Estados Unidos a todo acusado, cual es el de exigir que éste tenga un juicio rápido.
“Este mandato expreso de la Constitución,” (dice Mr. Cooley en su tratado en Constitutional Limitations) tiende al anas alto fin de justicia. En países como el nuestro (sigue el comentarista), donde los acusadores públicos son elegidos por el pueblo, ó designa-dos por el Gobierno por un período de tiempo determinado, se hace necesario ese principio constitucional que declara, que cuando un individuo desea y quiere ser juzgado rápidamente, no hay tardanza que sea razonable en cuanto al Ministerio Fiscal, con excepción hecha del tiempo necesario para obtener la comparecencia de testigos.
Cooley on Const. Limit, pags. 439 et seq.
In re Bergeron 133 Cal. 349.
La Corte Suprema del Estado de Georgia en el caso de Watts vs. el Estado dice:
“Aunque debe dejarse bastante al buen juicio de los fiscales en estos casos y si bien es verdad que la corte no obligaría al Gobierno á aparecer en juicio en la primera convocatoria de Jurados, sin embargo, y ápesar de lo expuesto, el' representante del Estado, debe manifestar, bajo declaración jurada las causas que tuviere para no poder estar en disposición de acudir al juicio, y si de la declaración jurada se desprende que hay causa justa para ello entonces y solo en-tonces se pospondrá el juicio.
Watts vs. the State 26 Georgia 231.
Cooley on Const. Limit, pp. 440-441.
T aun hay cortes que han ido más lejos. El ya citado comen-tarista Mr. Cooley dice en sus comentarios: que la Corte Suprema de Montana en el caso de Estados Unidos contra Sacramento declaró que no era suficiente para posponer un juicio ya señalado, declara-ción jurado prestada por el ministerio público, diciendo que el Es-tado no estaba preparado para el juicio. Que se necesitaba una de-claración más específica en la que, además de alegarse que el Es-tado no estaba preparado, se incluyeran los nombres de los testigos, los pasos dados por el Ministerio público para asegurar la compare-*162cencía de estos, y los particulares que se proponía probar este fun-cionario con sus declaraciones. Para que, si lo deseaba el acusado, pudiera éste dar por probados dichos particulares, y obtener de esta manera que el juicio se llevara á cabo sin dilación alguna. j
U. S. vs. Sacramento 2 Montana 239.
Cooley Const. Limit. 441.
And see: In re Garvey 7 Colorado 502.
Sexto. — El fallo dictado por esta Corte Suprema es irregular y nulo por las razones antes mencionadas, por lo que al dictar dicho fallo y sentencia en contra del peticionario, confirmando así la dic-tada por la Corte de Distrito de Humaeao, ha perjudicado al peti-cionario en sus derechos sustanciales. ;
Examinaremos, primeramente, el caso, siguiendo el orden indicado por el ilustrado abogado en su argumento oral, y ¡en su alegato escrito, presentado en este caso, y que acabarlos de copiar en su integridad.
La primera razón qué en su alegato presenta el abogado para que se decrete la excarcelación del prisionero consiste en que se ba infringido durante el juicio la 5a Enmienda á la Constitución de los Estados Unidos por no haber mediado acusación del Gran Jurado. Repetidamente ha sido resuelto por este Tribunal, en armonía con resoluciones del Tribunal .Supremo de los Estados Unidos, y de otras autoridades, que la Constitución de los Estados Unidos no ha sido hecha extensiva expresamente á Puerto Rico, y es bien sabido que en esta isla no existe el sistema del Gran Jurado, por lo me-nos en lo que hace referencia á los tribunales.insulares.
Por el artículo IX del Tratado de París se ha estipulado expresamente que:
“Los derechos civiles y la condición política de los habitantes naturales de los territorios aquí cedidos, (incluyendo á Puerto Rico) á los Estados Unidos se determinarán por el Congreso.”
Por cerca de cuatro meses con anterioridad á la promul-*163gación de este tratado, xin G-obierno Militar liabía tenido do-minio absoluto de la Isla de Puerto Eico, y continuó con tal dominio liasta el primero de Mayo de 1900, cerca de quince meses después de aquélla promulgación, en cuya última fecha fné sustituido por el Gobierno Civil establecido por la Ley del Congreso llamada vulgarmente Ley Foraker. Durante la época del Gobierno Militar, y desde el establecimiento del Gobierno Civil, muchas personas acusadas han sido juzga-das y condenadas á pena de Presidio, y algunas condenadas á la pena de muerte, y ejecutadas, únicame»^, por virtud de la acusación Fiscal, y sin la intervención del Gran Jurado. La institución conocida en el derecho común de Inglaterra con el nombre de Gran Jurado, no ha sido nunca conocida en esta isla, excepción hecha de la Corte Federal, para la cual la Ley Foraker la ha establecido especialmente.
No hay nada en la ley Foraker que expresamente indi-que la intención del Gobierno de hacer extensivos á esta Isla los beneficios de la Constitución de los Estados Unidos, y aunque varios casos han sido sometidos al Tribunal Supremo de los Estados Unidos en los que este particular se encontraba incidentalmente comprendido, nunca ha habido, sin embargo, una sentencia de esa Corte que directamente re-suelva esta cuestión. Pero en varias opiniones se ha enun-ciado el principio de que un Territorio extrangero no ha de considerarse incorporado á los Estados Unidos, ni ha de considerarse tampoco que la Constitución de los Estados Unidos tiene aplicación en tal territorio, hasta que por una ley del Poder Legislativo se declare, ya expresamente, ó ys por necesaria deducción, que tal incorporación, ó tal vigen-cia de la constitución, existe. Casos Insulares sobre las ta rifas, 182 U. S. 1 á 391.
En el caso de Hawaii y Mankichi (190 U. S. 197), resuelto hace como un año, el Tribunal Supremo de los Estados Uni-dos resolvió que la quinta y sexta enmienda á la Constitu-ción americana, que prescriben que la presentación de acusa-*164ciones se haga por im gran Jurado, y que el juicio de las causas se celebre ante un pequeño Jurado, no estuvieron en vigor en las Islas del Hawaii, durante el periodo compren-dido entre el 12 de Agosto de 1898, fecha de la anexión, y el cuatro de Junio de 1900, fecha del establecimiento del Go-bierno Territorial, á pesar del hecho de que en la Resolu-ción Conjunta del Congreso, que dispuso la anexión de aquellas islas, distintamente se expresaba que:
•La, Legislación Municipal de las Islas del Hawaii, que no se haya promulgado para el cumplimiento de los tratados extinguidos en la forma dicha, y que no sea incompatible con esta resolución con-junta, ni sea contraria á la constitución de los Estados Unidos, ni á ningún tratado de los Estados Unidos que esté en vigor, permane-cerá vigente hasta que el Congreso de los Estados Unidos determine lo contrario.”
Aceptada esta opinión como correcta interpretación ae la ley, qué otra cosa podría resolverse entonces sino que dichas enmiendas no están en vigor, ni lo'han estado nunca, en Puerto Rico, toda vez que la ley orgánica de Puerto Rico, llamada comunmente la Ley Foraker, aprobada por el Con-greso en 12 de Abril de 1900, no dice nada con respecto á la Constitución americana, declarando sencillamente que:
“Las Leyes y ordenanzas de Puerto Rico actualmente en vigor, continuarán vigentes, excepto en los casos en que sean alteradas, en-mendadas ó modificadas por la presente; ó hayan sido alteradas ó modificadas por- ordenes militares y decretos vigentes cuando esta ley entre á regir, y en todo aquello en que las mismas no resulten incompatibles ó en conflicto con las leyes estatutarias de los Estados Uni-dos no inaplicables localmente, ó con las presentes disposiciones, hasta que sean alteradas enmendadas ó revocadas por la autoridad legis-lativa creada por la presente para Puerto Rico, ó por una Ley del Congreso de los Estados Unidos.”
Ley Orgánica P. R., see. 8. Estat. Rev. P. R. p. XVII.
En nuestra opinión, esta autoridad resuelve definitiva-*165mente esta cuestión de la vigencia de la Constitución de los Estados TJnidos en esta Isla, de acuerdo con nuestra reso-lución dictada y confirmada varias veces, bajo la autoridad de los casos insulares sobre las tarifas, que se encuentran publicadas en el Tomo 182, Estados Unidos, en las páginas 1 á 391, y bajo otras autoridades.
Este Tribunal, al resolver la solicitud de Habeas Corpus de Hobart S. Bird, discute la cuestión con alguna extensión, y para indicar nuestra opinión sobre este punto, solamente es necesario hacer referencia al caso menciónenlo.
Por las razones expresadas en la opinión del caso de Bird, la que tuve el honor de emitir, y por las demás razones aquí consignadas anteriormente, no puedo conceder efecto alguno al primer fundamento alegado por el abogado del prisionero. La quinta enmienda á la Constitución no está, ni ha estado nunca, vigente en Puerto Rico. No estimamos que las Cortes Insulares en Puerto Rico sean cortes federales á los efectos de la quinta enmienda á la Constitución, como no lo son las Cortes Territoriales ó las Cortes de Estado, en el Continente. Tales Cortes no fueron originalmente estable-cidas por el Congreso, sino que existían aquí con anteriori-dad al cambio de soberanía y cuando éste tuvo lugar, y fueron reorganizadas por la Ley Orgánica, en la forma en que existían en la época de la ocupación americana, y duran-te los cuatro últimos años de G-obierno civil ha habido am-plia oportunidad y tiempo para que el Congreso, ó la Legis-latura Insular, establecieran el sistema de Gran Jurado en esta Isla, si es que la Constitución de los Estados Unidos exigía el establecimiento de esa institución, ó el Pueblo de Puerto Rico la deseaba.
Segundo. El segundo error alegado por el abogado del prisionero consiste en una supuesta violación del artículo 461 del Código de Enjuiciamiento Criminal, y sostiene que un error de procedimiento cometido por el Tribunal sentencia-dor siempre justifica la revocación de la sentencia en un pro-*166cedimiento de habeas corpus, y especialmente es esto así cuando se han perjudicado por ese error los derechos sus-tanciales del acusado. El artículo 461 del Código de Enjui-ciamiento Criminal dice así:
“Ni el hecho de separarse de la forma prescrita por este Código para cualquiera alegación ó procedimiento, ni el de que éste adolez-ca de algún error ó equivocación, bastará para invalidarlo, á menos que real y efectivamente haya perjudicado al acusado y tienda á perjudicarle, en cuanto á algún derecho sustancial.”
Estatutos Revisados, P. R., p. 730.
. Se verá que el abogado del prisionero expone esta pro-posición en el sentido inverso, e'n lugar de emplear la forma' directa en que la expresa el Código. Hace referencia á tres casos de California, que no se han citado correctamente, y que encontrados y examinados, se ve que no tienen relación alguna con el caso. El principio enunciado en el Código, aún expuesto en la forma en que lo ha hecho el abogado del prisionero, es correcto, pero no tiene aplicación alguna en procedimientos de habeas corpus.. Si se hubiera presenta-do, como probablemente se hizo, en la apelación, se le hu-biera dado debida consideración, y si hubiera- resultado co-rrecto y justificado por los autos del juicio de la causa, cele-brado ante la Corte de Distrito, hubiera motivado la revo-cación de la sentencia; pero en habeas corpus ningún error de procedimiento puede tener el efecto de excarcelar al pri-sionero, á no ser que.verse sobre la competencia del Tribunal y anule, así, por completo, la sentencia dictada.
Harding ex parte 120 U. S. 782.
Yarbrough ex parte 110 U. S. 651.
Coy ex parte 127 U. S. 731.
Tercera En el tercer fundamento expresado en su alegato' por el abogado del pr'isonero, en favor de éste, se afirma que un Tribunal de un Territorio, distinto de una Corte de un Estado, es una Corte de los Estados Unidos, y por consi-*167guíente, que una Corte Territorial está comprendida dentro de la quinta enmienda, como también dentro de la séptima enmienda, á la Constitución de los Estados Unidos. En apoyo de esta proposición no se hace referencia á autori-dad alguna, y se cree que no puede encontrarse ninguna que la sostenga. Por el contrario, en las anotaciones de Grould & Tucker á la sección 1910 de los Estatutos Revisados de los Estados Unidos, encuentro los casos siguientes, que sostienen que un Tribunal Territorial no es una Corte de los Estados Unidos, á los efectos de la Sección#l del artículo 3 de la Constitución y probablemente dentro cíel significado de la séptima y quinta enmiendas:
Véanse las Anotaciones de Uould & Tucker á la Sección 1910 de los Estados Revisados, p. 471 de los mismos; en las que se encontrarán citados los casos de Howard v United States, 22 Reports de la Corte de Reclamaciones, 305; United States v. Beebe, 2 Dakota 292; United States v. Bisel, 19 Reports del Pacifico 251; y Murphy v. Murphy, 25 North Western Reporter 806. Sobre este punto puede ha-cerse también referencia á la opinión de esta Corte en el caso de Bird, de la cual se toma el siguiente extracto:
“Pero aparte de este aspecto de la causa, el artículo 5o. de las Enmiendas de la Constitución de los Estados Unidos no tiene apli-cación á los Tribunales Insulares, y acusaciones por un Gran Jurado para la declaración de culpabilidad del acusado en dichos Tribunales, no son más necesarias de lo que lo serían en los Tribunales de Estado, ó de los Territorios en los Estados Unidos. Este es un punto bien establecido por numerosos casos, según queda demostrado en los dis* cursos del Juez Miller sobre la Constitución de los Estados Unidos, discurso 10, p. 493, donde dicho distinguido jurista, al hablar de la enmienda 7a., dice:
“Este artículo de las Enmiendas de la Constitución, así como to-dos los demás desde uno á ocho inclusive, se refiere al ejercicio del Gobierno de los Estados Unidos y no al de los-Estados. Esto ha sido decidido repetidas veces.” Citando Livingston contra Moore, 7 Pet. 469; The Justices v. Murray, 9 Wall. 274. Edwards v. Elliott 21 Wall. 532.
*168Ni podrá aplicarse esta disposición en manera alguna á los Tribunales insulares en Puerto Rico, basta que' sean convertidos en cortes federales por una ley del Congreso.
Reynolds v. United States 98 U. S. 145.
Eilenbecker v. District Court, 134 U. S. 31.
United States v. Cruikshank 92 U. S. 542.
Walker v. Savinet 92 U. S. 90.
Fox v. Ohio 46 U. S. 510.
Holmes v. Jennings 39 U. S. 549.
Presser v. Illinois 116 U. S. 252.
Ross v. McIntyre 140 U. S. 453.
Cook v. United States 138 U. S. 157.
Hurtado v. California 110 U. S. 516.
McAllister v. United States 141 U. S. 174.
Permoli v. N. O. 44 U. S. 589.
No hemos podido encontrar ninguna resolución de la Corte Su-prema que de un modo directo prescriba la condición de las cortes territoriales con arreglo á la Enmienda 7a de la Constitución de los Estados Unidos; pero en el caso de Walker vs. S. P. R. R. Co. re-suelto en 1896, el abogado presentó esta cuestión y. el Juez_ Señor Brewer, al redactar la Opinión del Tribunal, dice:
‘ ‘ ‘ Juzgamos innecesario • considerar la alegación que hace el de-mandado de que las cortes territoriales no son cortes de los Estados Unidos, y que la Enmienda 7a. no es de aplicarse á los Territorios por-que el Congreso por una Ley de Abril 7 de 1874, c. 80, 18 Stat. 27, al legislar para todos los territorios declaró “que á ninguna parte se le privará del derecho de tener un juicio por jurados en los casos que hayan de resolverse con arreglo á la ley común; y aunque esto no haga extensivas á los territorios, de modo terminante, todas las pres-cripciones de la Enmienda 7a. asegura todos los derechos de un jui-cio por jurado, tal y como ellos existían en la ley común.” Walker vs. S. P. R. R. Co., 165 U. S. pp. 595 y 596.
Se hizo referencia á esta causa, aprobándola, en la causa posterior de “American Publishing Co. vs. Fisher, 166 U. S. 467.
Si la Enmienda 7a. tuviera aplicación á dichas cortes, es bastante probable que la resolución se hubiera basado en la Constitución más' bien que en el Estatuto; y podemos deducir lógicamente que la Corte Suprema no considera que las cortes territoriales sean cortes fede-rales dentro de los límites de la Emmienda 7a.
*169Pero las Cortes insulares de Puerto Rico, de jurisdicción original, tienen más analogía con las cortes de los Estados que con las de los territorios. No fueron creadas por una ley del Congreso sino que existían antes de la aprobación de la Ley Foraker que las reconoció y las dejó en vigor. Véase la sección 35 de la Ley Orgánica. Puerto Rico no es un territorio, ni es un Estado de la Unión Americana, pero sus cortes de primera instancia tienen mucbas, si no todas, de las atri-buciones de dichas cortes; y al firmarse el Tratado de París, y du-rante todo el período de Gobierno Militar, había en la isla un com-pleto sistema judicial que hasta la fecha presente se ha modificado solamente, sin que se haya cambiado del todo durante el Gobierno Civil. *•
Por estas razones, si la Constitución de los Estados Unidos es-tuviera vigente en Puerto Rico, no podría considerarse que la En-mienda 7a. tuviera aplicación á sus cortes, pues ellas estarían com-prendidas en las decisiones mencionadas anteriormente, las que sos-tienen que esta Enmienda no tiene aplicación á las cortes de los Es-tados.
Una institución como el Gran Jurado no ha sido nunca vista en las cortes insulares de Puerto Rico. Existen á la sazón unos mil pri-sioneros en la Penitenciaría de Puerto Rico, á los cuales habría que soltar si se diese esta interpretación al Código Penal; sin embargo, si fuera necesario para hacer justicia en el presente caso, este Tribunal no vacilaría en abrir las puertas de todas las cárceles de la isla. Pero esa interpretación no está autorizada por autoridad alguna de las que se han presentado ante esta Corte, ó pudiera encontrarse des-pués de una diligente busca. ’ ’
Por las razones expresadas en esta opinión, así como por otras razones qne en la misma no se expresan, se resuelve confiadamente que las Cortes Insulares de Puerto Eico no pueden merecer la consideración de Cortes Federales á los efectos de la Constitución de los Estados Unidos, y, como con-secuencia, que la institución del G-ran Jurado y del pequeño jurado* á que se refieren la 5a. y 6a. Enmiendas á la Constitu-ción de los Estados Unidos, no tiene apliación á dichas Cortes.
Cuarto. — El cuarto fundamento expresado en el alegato del abogado del prisionero que pretende se le excarcele, con-siste en que la Enmienda 14a. á la Constitución de los Esta-*170dos Unidos es aplicable á Puerto Rico, y que ni Puerto Rico, ni ningún otro Estado, tiene dereclio alguno para privar á cualquier persona de la vida, libertad ó propiedad, sin que se siga para ello el debido procedimiento legal, ni para negar á cualquier persona, que' se encuentre dentro de su jurisdic-ción, igual protección legal. No se hace referencia á ninguna otra autoridad que no sea la'misma Enmienda 14a. Aun con-cediendo, para los fines de la discusión solamente, que los principios enunciados en este artículo de la Constitución Americana egtán en completo vigor y efecto en la isla de Puerto Rico, veremos que el prisionero no tiene motivo al-guno de queja á causa de cualquiera supuesta violación de los derechos que dicho artículo le otorgue. El abogado deja de expresar en qué concepto fué el acusado privado de su liber-tad, ó de su vida, sin que se haya seguido para ello el debido procedimiento legal, á no ser que sea en el hecho de habér-sele denegado el privilegio de ser procesado por el Gran Ju-rado. Esa cuestión ha sido discutida en la presente, y re-suelta definitivamente, á satisfacción nuestra, bajó el primer punto consignado en el alegato del ilustrado abogado del pri-sionero.
En un caso considerado cuidadosamente, en la discusión del cual se encontraba envuelta la Enmienda 14°, el Chief Justice Sr. .Fuller, hace las siguientes observaciones:
“El abogado sostiene que el derecho reclamado bajo la Constitu-ción de los Estados Unidos era el derecho á que se siguiera el debido procedimiento legal, y derecho á una protección igual ante la ley.
El derecho á una igual protección legal no fué ciertamente dene-gado, porque es evidente que la misma ley ó sistema de enjuiciar que se aplicó á Tinsley, se hubiera aplicado á cualquiera otra persona del Estado de Texas bajo circunstancias y condiciones análogas; y no hay nada en-los autos que justifique una deducción en sentido con-trario.
Fué denegado el derecho á que se siguiera el debido procedi-miento legal? Si el Tribunal que decretó la prisión tenía jurisdic-ción de la materia, y de la persona, y tenía facultades para dictar la resolución que fué desobedecida y por virtud de la cual se dictó la *171sentencia de desacato, y si tenía facultades para dictar tal sentencia, entonces la Corte de Apelaciones en lo criminal no podía hacer otra cosa que casar el auto de habeas corpus y encarcelar nuevamente al peticionario. No puede hacerse uso de este auto á los efectos de una apelación ó de un recurso por causa de error, y si el mandamiento de prisión no era nulo, el peticionario no fue privado de su libertad sin el debido procedimiento legal.”
Tinsley v Anderson, 171 U. S. 106.
Estas expresiones son completamente aplicables al caso que estamos ahora considerando. Las mismas Teyes que han sido aplicadas á Diaz, se aplicaron anteriormente á todas las otras personas. La declaración de su culpabilidad ha sido el resultado de un juicio regular, celebrado con arreglo á las leyes vigente en esta isla, y si él puede ser excarcelado por razón de esta alegación, así pueden serlo centenares de per-sonas que se encuentran ahora confinadas en la Penitenciaría Insular. Siendo este el caso que los autos presentan, seme-jante al del Tribunal de Apelaciones de Texas, por lo que respecta á este fundamento, “no podemos hacer otra cosa que casar el auto de habeas-corpus y encarcelar nuevamente al peticionario.”
Pero la Enmienda decima cuarta no ha sido nunca hecha extensiva á Puerto Pico, según hemos demos-trado al discutir la primera' proposición alegada por el ilustrado abogado del prisionero. El caso de Manldchi vs. Hawaii, ya citado en la presente, tiene aplicación tanto á la Enmienda decima cuarta como á la quinta y sexta, toda vez que el principio es el mismo. Y en un caso posterior, resuelto en el Tribunal Supremo de los Estados Unidos después que este caso fué argumentado y sometido á resolución, se ha es-tablecido la doctrina de que el Congreso no está obligado á establecer para los Territorios cedidos, tales como Puerto Eico, un sistema de leyes que pongan en vigor todas las ga-rantías consignadas en las Enmiendas á la Constitución americana.
*172Yéase el caso de Dorr & O’Brien vs. The Philippines, qne todavía no se ha publicado oficialmente.
Quinto. — En la quinta proposición en qne basa sn argu-mento el abogado del prisionero, alega también que ha sido privado de un juicio rápido é imparcial, que le asegura la Constitución de los Estados Unidos, y cita la obra de Cooley sobre Limitaciones Constitucionales, páginas 439 y siguien-tes ; cita, además, los casos de Bigerow ex parte, 133 Cal 349; Wats vs. The State, 36 Georgia 231; United States v. Sacramento, 2 Mont. 239, y el caso de In re Garvey, 7 Colo. 502. De estos casos, aquéllos que están á manos han sido examinados por el Tribunal y la mayor parte de ellos han resultado ser inaplicables á las cuestiones sometidas y discutidas en el pre-sente caso.
El caso de Bigerow, ex parte, 133 Cal. 349, citado por el abogado del prisonero como un caso de aplicación al presente, á primera vista parece ser algo semejante; pero cuando se le examina cuidadosamente.se vé que el estatuto de California, aunque idéntico al nuestro, se basa en un precepto constitu-cional que prescribe un juicio rápido y el Tribunal interpreta el estatuto en el sentido de contener una declaración de lo que constituye un tiempo racional dentro del cual deba celebrarse un juicio.
Además, el caso de Bigerow fué resuelto por una mayoría del Tribunal, y la Opinión disidente, emitida por el Juez Garoutte, me parece mucho más lógica. Los hechos de ese caso son también mucho más favorables al prisionero qne los del caso de autos. No solamente dejó de mostrarse era ne-cesaria, sino que no se mostró ningún hecho que tendiera á excusarla. No hay ningún precepto constitucional en Puerto Bico, como el que existe en California, y por esa razón se concede á los tribunales una facultad más amplia en la in-terpretación de 'este estatuto y una causa de menor importan-cia es suficiente para constituir una buena razón para pos-poner un juicio. El estatuto es el que asegura el derecho á *173obtener un juicio rápido en Puerto Rico, y podría muy bien discutirse si tal estatuto es de carácter mandatorio ó simple-mente indicativo. Aun cuando ninguna razón apareciera en los autos que justificara una breve dilación por parte del Tribunal en someter el acusado á juicio, se presumiría, á falta de prueba en contrario, que el tribunal sentenciador tenía mo-tivos suficientes que justificaran una dilación como la ocu-rrida en el juicio de este caso. Toads las presunciones es-tán en favor de la corrección de los procedimientos seguidos por un tribunal de competente jurisdicción, ¿^el mismo record de este caso aparece que babía otros dos casos de asesi-nato en el docket ó libro registro de causas, los cuales fueron juzgados durante el tiempo en que este caso estuvo esperan-do su turno. No aparece qué tiempo fuera necesario para despachar tales casos.
Indudablemente, si se examina el record presentado á este Tribunal, por virtud de la apelación interpuesta en este caso, se verá que el acusado ha tenido realmente un juicio rápido é imparcial, y que la simple suspensión del caso de día en día, exigida por los asuntos del tribunal y para obtener la asis-tencia de los testigos, no constituía una dilación tal que pu-diera hacerse de ella un buen motivo de queja. El delito del cual fué declarado culpable el acusado, se alegó haberse co-metido el día 26 de Agosto de 1902; la acusación contra él no fué presentada hasta el 25 de Noviembre de 1902; sin dilación se le leyó la acusación el mismo día, y después de va-rias providencias interlocutorias, dictadas de tiempo en tiem-po, fué juzgado, finalmente, el día 18 de Mayo de 1903, y sentenciado el día 25 de Mayo de 1903, un día antes de cum-plirse nueve meses después de la comisión del delito, y seis meses después de haberse presentado la acusación. Induda-blemente que este es un tiempo racionalmente corto para un tribunal que tiene varios casos de asesinato pendientes, y en un caso de pena capital en que hay que citar y examinar muchos testigos, y en el que, por las circunstancias que le ro-deaban, era muy difícil encontrar prueba de cargo y presen-*174tarla al tribunal sentenciador; y habría más razón para que el acusado se quejara de la rapidez, que de la dilación, con que fue resuelto su caso.
Pero esta cuestón se ha presentado aquí en un procedi-miento de babeas corpus, despúes que la misma cuestión ha-bía sido debidamente considerada en apelación y resuelta en contra del prisionero. Pero examinemos brevemente el pun-to. El Estatuto (el Código de Enjuiciamiento Criminal, ar-tículo 448) dice así:
“Art. 448.-•ÍL menos que exista justa causa contraria, el Tribu nal decretará el sobreseimiento del proceso en los casos siguientes:
1. Cuando una persona baya sido detenida para responder por la comisión de un delito público, siempre que no se haya presentado acusación contra ella en el término de 60 días desde su detención.
2. Cuando un acusado, cuyo juicio no haya sido transferido á petición suya, no sea sometido á juicio en el término de 120 días á contar desde la presentación de la acusación. Código de Enjuicia-miento Criminal, artículo 448.
Se presume que el tribunal sentenciador ha de dictar esta resolución mediante moción ó á solicitud del acusado. Su objeto es determinar si existe una buena causa para que suce-da lo contrario. Si el tribunal deniega ó concede la moción, debe dictarse una orden á ese efecto; y si no es -satisfactoria, el acusado-puede excepcionar la resolución y someter la cues-tión para su revisión en la apelación.
Para poder utilizar el derecho concedido en este estatuto, en una apelación, es necesario consignar el punto en un pliego de excepciones, que comprenda todas las circunstancias del caso, y que presente la cuestión correcta y completamente á la decision del Tribunal Supremo. Esto no se hizo y el Tribunal correctamente resolvió que en los procedimientos del Tribunal inferior no aparecía error alguno susceptible de revocación. Y aun en caso de que el Tribunal Supremo hu-biera incurrido en error en este punto, la cuestión no podría ser sometida á discusión en habeas corpus, toda vez que el error no es fundamental, sino simplemente de procedimiento. '
*175La Constitución de los Estados Unidos no tiene aplicación á esta cuestión, por las razones que se han expresado en otros párrafos de esta Opinión. La cuestión en sn integridad fné disentida ante este Tribunal, en -los alegatos y en los infor-mes de la apelación interpuesta contra la sentencia pronun-ciada en contra del prisionero, y tal cuestión fné resuelta en sentido contrario á sus pretensiones, por las razones que consignó el Juez Asociado Sr. Hernández, que emitió la Opinión del Tribunal.
Sexto. — La sexta proposición enunciada poe el abogado del prisionero es un sumario de las otras cinco, alegando que la sentencia dictada por el Tribunal Supremo es irregular y nula, por las razones que expresa, y que esa irregularidad y nulidad consisten en haber confirmado la sentencia dictada por la Corte de Distrito de Humacao, con perjuicio de los de-rechos sustanciales del prisionero.
Es esto un esfuerzo evidente tendente á revisar' todo el caso en,este procedimiento y á hacer uso del auto de habeas corpus para los fines de una apelación ó un recurso por causa de error, lo que no puede hacerse, según ha resuelto este Tribunal repetidas veces. Un estudio cuidadoso de los es-tatutos en relación con las resoluciones del Tribunal Supremo de los Estados Unidos, y de California, de donde ha sido to-mado nuestro Código de Enjuiciamiento Criminal, facilitaría á los abogados el medio de evitar tales procedimientos erró-neos. La discusión ordenada de los diferentes puntos alega-dos, abarca completamente todo el caso presentado en el ale-gato del abogado, y es innecesario volver otra vez sobre los mismos puntos.
Aunque podría propiamente presumirse que no habiendo incluido el abogado del prisionero algunos de los fundamen-tos expresados en su solicitud de habeas corpus, en el alegato presentado en este caso, los ha abandonado por no tener apli-cación á este procedimiento, los estudiarémos y revisarémos brevemente, especialmente por ser este un caso de pena capi*176tal y todo lo que pueda alegarse en favor del desgraciado que ha sido condenado á muerte, debe ser oido con paciencia y considerado cuidadosamente. Todos estos puntos están su-jetos á la objeción formulada por el Fiscal al efecto de que no constituyen materia propia de un procedimiento de babeas corpus, sino solamente de una apelación; y aun en el caso de que estuvieran bien fundamentados, ban debido alegarse cuando este caso fué sometido á consideración con 'el fin de corregir los errores del Tribunal sentenciador, y no abora cuando solazante podemos investigar la legalidad de la prisión.
■ Refiriéndonos, sin embargo, á la solicitud; tomarémos los puntos más importantes, presentados en la misma, y que por baber sido omitidos en el alegato no ban sido, basta abora, discutidos.
Se alega en el segundo párrafo de la solicitud que el Fiscal no había entregado al acusado una lista de sus testigos cuando se la pidió, en cumplimiento del artículo 142 del Có-digo de Enjuiciamiento Criminal. ’ Este artículo del Código dice asi:
“El Fiscal deberá formular la acusación la cual consiste en la lectura de la misma y entrega de una copia de ella al acusado con las correspondientes notas al dorso, inclusa la lista de testigos, después de lo cual el tribunal preguntará al acusado si se confiesa culpable ó nie-ga la acusación. ’ ’
Código de Enj. Crim., Art. 142. Estat. Rev. P. R. p. 706.
Un artículo subsiguiente del mismo Código prescribe que se conceda al acusado, si así lo exige, por lo menos un día, después de habérsele leido la acusación, para que la conteste, ya pidiendo que se anule, ó yá excepcionándola ó haciendo' alegaciones en contestación á la misma. El acusado se de-claró no culpable, sin insistir en que se le diera la lista de tes-tigos, renunciando, así, su derecho á la misma.
En el párrafo 4to. de la solicitud se hace la alegación de *177que el acusado fué juzgado por el Jurado que fué elegido por la comisión de jurados en Abril de 1903, en lugar del jurado que fué seleccionado con anterioridad para actuar durante el año 1902. Las funciones del Jurado antiguo cesan tan pronto como el nuevo Jurado es elegido, y como el juicio no se ce-lebró basta el día 18 de Mayo, tal juicio fué debidamente ce-lebrado ante el Jurado seleccionado durante el mes anterior. Una simple lectura corrida de los artículos 191 á 196 del Có-digo de Enjuiciamiento Criminal no deja lug^j á dudas sobre este punto. Est/Eev. P. E. pp. 717 y 718.
En el párrafo 6to. de su solicitud el abogado del prisionero se queja de que no se le permitió presentar como prueba, con el fin de impugnar la veracidad de los testigos de cargo, una copia de los autos del caso de Luis Delgado, en el que se su-ponia que existían afirmaciones contrallas á las que hicieran los testigos en este juicio. Este punto fué considerado com-pletamente por este Tribunal, en la apelación, y se discute extensamente en la opinión emitida en la apelación por el Juez Asociado Sr. Hernández. Eefiriéndonos á esa Opinión solamente necesitamos decir aquí que no se justificó debida-mente la razón para presentar la prueba tendente á impug-nar le veracidad de los testigos y fué debidamente excluida.
Véase el artículo 245 del Código de Enjuiciamiento Criminal, Estatutos Eevisados, página 731.
Es innecesario tomar en consideración el punto en que el abogado afirma que se le negó al acusado la celebración de un nuevo juicio. Es muy raro que tal razón se dé para solici-tar un auto de habeas corpus.
Ninguno de los otros puntos exige una consideración más amplia que la que ya se les ba dado; excepto para decir que toda la solicitud trata evidentemente de someter á revisión, por este Tribunal, en este procedimiento, todo el caso presen-tado en la corte inferior y considerado ya por este Tribunal; tratando así de utilizar el babeas corpus á los efectos de un recurso por causa de error ó de una segunda apelación.
*178En muchos casos anteriores iremos tratado de dirigir la atención del foro hacia la naturaleza y objeto del gran anto de habeas corpus, tan elogiado por todos los amantes de 3a libertad individual del mundo entero. Lo menos por espacio de seisciéntos ochenta y nueve años (desde el otorgamiento de la Carta Magna, en doce de Junio de 1215) ha sido mate-ria de discusión y resolución en los Parlamentos, las Legis-laturas, y los Tribunales de Inglaterra y América. Hace más de doscientos vejute y cinco años (en 26 de Mayo de 1679) que la famosa ley de habeas corpus, Ley 31 del Peinado de Carlos Segundo, fue aprobada para asegurar los beneficios comple-tos del auto contra un monarca déspota y contra sus serviles jueces. Durante todos estos años y centurias se han suscitado constantemente casos en que la naturaleza, extensión y fines de este auto han sido investigados y resueltos y para esta época deberian ser bien comprendidos. Pero como este recurso contra la prisión ilegal era desconocido en esta isla hasta el advenimiento de las instituciones Americanas, á penas puede esperarse que el foro y el pueblo se familiaricen con estos principios de jurisprudencia hasta que nuestros propios tribunales los hayan enunciado repetidas veces en sus salas de justicia.
En los países más libres de la Tierra no existe la libertad absoluta. Se encuentra solamente en los Estados sometidos á un completo barbarismo; y aún en ellos está limitada por la voluntad del jefe que pueda ejercer el mayor poder. En las sociedades organizadas la libertad de cada individuo está limitada por los derechos de sus conciudadanos.
El Juez Cooley, en su gran obra sobre Limitaciones Cons-stitucionales, habla de libertad en la forma siguiente:
“El Sr. William Blackstone dice que la libertad personal consiste, en la facultad de moverse, de cambiar de sitio, de trasladarse una persona á cualquier lugar á que su propia inclinación le dirija, sin detención ó limitación alguna, á no ser que fuere decretada mediante el debidio procedimiento legal. Aparece, pues, que esta facultad de *179moverse ó trasladarse de un punto á otro no es ilimitada completa-mente, sino que, mediante el debido procedimiento legal, ciertas con-diciones y limitaciones pueden imponerse á la misma, sin que por ello se infrinja la libertad constitucional. Verdaderamente, en una sociedad organizada, la libertad es bija de la ley y todo hombre la posee en proporción, toda vez que las leyes, aunque no impongan res-tricciones innecesarias, le rodean, así como á los demás ciudadanos, y le protegen contra actos ilegales de los demás. ’ ’ Limitaciones Cons-titucionales de Cooley, página 412, y casos citados en la misma. •
El tínico objeto del auto de habeas corpus es liberar al soli-citante de una prisión ilegal y es un recurso que tiene por ob-jeto alcanzar con sus efectos toda prisión ilegal y abrir las puertas de la prisión á todo inocente que se encuentre confi-nado en la.misma.
Wales v. Whitney 114 U. S. 564.
Coupland ex parte 26 Texas 386.
Commonwealth v. Lecky 1 Watts 66; 26 Am. Dec. 37 y nota.
No puede, sin embargo, usarse para sustituir la apelación, ó para juzgar nuevamente cuestiones de hecho, ó para revisar los procedimientos de una corte seguidos en un juicio cele-brado legalmente. No desempeña las funciones de un recurso por causa de error ó de un certiorari. Está limitado á su propia esfera.
Lehmkuhl ex parte 72 California 53.
Williamson ex parte 26 Penn. St. 9; 67 Am. Dec. 374 y nota.
McCutcheon ex parte 10 Mont. 115;
Yarbrough ex parte 11 U. S. 651.
Los errores é irregularidades de procedimiento que no en-vuelvan una cuestión de jurisdicción del Tribunal que dictó la sentencia bajo la cual el prisionero está en custodia, no pue-den ser revisados ó corregidos en habeas corpus.
Grace ex parte, 12 Iowa 208; 79 Am. Dec. 536 y nota.
Orteiza ex parte 136 U. S. 330;
*180Stevens v. Fuller, 136 U. S. 468;
Mirando ex parte 73 Cal. 365;
Crouch ex parte 112 U. S. 178.
Watkins ex parte 3 Peters 193.
Harding ex parte 120 U. S. 782.
El Juez Cooley, al definir el objeto de las funciones que lia de desempeñar el gran auto de habeas corpus, observa sabia-mente :
“En otro lugar nos liemos referido á ciertas reglas referentes á la validez de los procedimientos judiciales. En la gran ansiedad ha-bida por parte de nuestros legisladores para dictar las disposiciones más amplias para el pronto remedio de una prisión ilegal, se ha con-ferido la facultad de expedir el auto de habeas corpus á funciona-rios judiciales de categoría inferior, que hacen uso de él, algunas veces como si fuera un recurso por causa de error, en el cual pu-dieran corregir los errores é irregularidades de otros jueces y tribunales, cualquiera que fuere su relativa jurisdicción y categoría Tal uso del auto es un abuso. Cuando una persona que esté en pri-sión bajo un mandamiento judicial, es traida á la presencia por vir-tud de un habeas corpus, el tribunal ó juez ante el cual comparezca ha de investigar: 1. Si el tribunal ó funcionario que expidió el mandamiento por virtud del cual es detenido tenía jurisdicción del caso y si ha actuado dentro de esa jurisdicción al expedir tal man-damiento. Si fuere así, meras irregularidades ó errores de la sen-tencia, cometidos en el ejercicio de esa jurisdicción, no deben ser considerados en este auto, y deben ser corregidos ya por el tribunal que expidió el mandamiento, ó en procedimiento regular de apela-ción. 2. Si el mandamiento no es nulo por falta de jurisdicción, la investigación siguiente ha de tender á determinar si, con arreglo á derecho, el caso es susceptible de fianza, y si fuere así, se aceptará la fianza si el intersado la ofrece; en caso contrario será devuelto al fun-cionario á quien corresponda su custodia. Limitaciones Constitu-cionales de Cooley págs. 423, 424 y 425 y casos citados en la mismm.
Constituye ésto una exposición concisa de lo que con fre-cuencia fia sido enunciado por los Tribunales de todas las partes de nuestra gran República y una referencia á las reso-luciones judiciales mismas, justifica ampliamente esa exposi-ción.
*181De acuerdo con esos principios, el Tribunal Supremo de los Estados Unidos dice:
“Ahora bien, se ha sostenido siempre que un simple error de de-recho cometido por un tribunal en un caso sometido propiamente á su conocimiento, solamente puede ser revisado por los métodos del procedimiento ordinario de una apelación ó de un recurso por causa de error; pero que, cuando, los procedimientos no son solamente erróneos, sino completamente nulos — como cuando una corte carece de jurisdicción sobre la persona ó sobre la causa #r#en su consecuencia se sujeta á una persona á prisión ilegal — el Tribunal Superior ó el juez investido de la facultad privilegiada de expedir un habeas corpus, debe revisar los procedimientos á virtud de ese auto y lavantar ]a prisión ilegal. Es éste uno de los modos en que este tribunal ejerce sus facultades fisealizadoras sobre las cortes y tribunales inferiores; pero es un modo especial, y circunscrito á una limitada clase de casos.
Parks ex parte 93 U. S. 21.
En un caso muy celebrado, el Tribunal judicial más alto expresa muy claramente las funciones y limitaciones del gran auto de habeas corpus, en la forma siguiente:
“Hay otras limitaciones de la jurisdicción, sin embargo, que sur-gen de la naturaleza y fines del auto mismo, que las define el derecho común, y de las cuales se han derivado su nombre y los incidentes á que ha dado lugar. No puede usarse como un simple recurso por causa de error. Meros errores en la sentencia ó en los procedimien-tos bajo la cual y por virtud de los cuales una parte hfi sido encarce-lada, no constituyen fundamento alguno para la expedición del auto. De donde se deduce que si al devolverse-diligenciado un auto de ha-beas corpus se vé que el prisionero está detenido por virtud de haber sido declarado culpable y sentenciado por un tribunal con jurisdic-ción sobre la causa, es regla general que será inmediatamente devuel-to á la prisión. No se hará investigación alguna con respecto á la re-gularidad de los procedimien tos, á no ser, sin embargo, cuando el tribunal tenga competencia pq£ un recurso por causa de error ó de ape-lación para revisar la senteiicia. En tal caso, si el error se halla mani-fiesto en autos y es ilegal la prisión, el tribunal de apelación podría, quizás, á su discreción, ponen inmediato remedio por virtud de un habeas corpus, evitando así á La parte la dilación y los gastos de un *182recurso por causa de error. (Bac. Abr., Hab. Corp., B. 13; Bethell’s Case, Salk. 348; 5 Mod. 19. Pero es regla general que una declara-ción de culpabilidad y una sentencia dictada por tribunal de compe-tente jurisdicción es una causa legal de prisión, y no puede darse re-medio alguno por habeas corpus.”
“Por el único fundamento en que este Tribunal, ó cualquier otro, á falta de un estatuto especial que lo autorice, auxiliará por virtud de un habeas corpus á un prisionero declarado culpable y sentenciado por otro tribunal, es por la falta de jurisdicción de tal tribunal so-bre la persona ó la causa ó alguna otra máteria que haga nulo su pro-cedimiento. ” • •
Esta distinción entre una sentencia errónea y otra .que sea ilegal ó nula está bien establecida en los dos casos de Ex parte Lange, (18 Wall. 163) y Ex parte Parks. (93 U. S. 18). En el primer caso resolvimos que la sentencia era nula y excarcelamos por consiguiente al prisionero; en el último resolvimos que la sentencia, fuera ó nó errónea, no era nula, porque el tribunal tenía jurisdicción de la cau-sa; y nos negamos á intervenir.”
”El Chief Justice Abbot en el caso de Rex v. Suddis (1 East 306) dijo: “Es regla general que cuando una persona ha sido reducida á prisión por virtud de sentencia dictada por otro tribunal de compe-tente jurisdicción en lo criminal, este tribunal (el tribunal del Rey), no puede revisar la sentencia en el diligenciamiento de un habeas corpus. En tales casos este tribunal no es un tribunal de apelación.”
Se afirma, sin embargo, en las Recopilaciones de Bacon, probable-mente con las palabras del Jefe Baron Gilbert,, que “si el manda-miento de prisión es contrario á ley, por estar dictado por uno que no tenía jurisdiseión de la causa, ó por un hecho por el cual, con arreglo á derecho, ningún hombre debía ser castigado, el tribunal de-be excarcelar. Bac. Abr. Hab. Corp., B. 10. La última parte de esta regla, cuando tiene aplicación á una prisión por virtud de una declaración de culpabilidad., y de una sentencia, está limitada á aquellos casos en que clara y manifiestamente hay falta de criminali-dad en el hecho imputado, de tk-1 modo que haga en efecto nulos los procedimientos. La autoridad q'ue’generalmente se cita bajo este encabezamiento es el caso de Bushel, Resuelto en 1670. En ese caso, doce jurados fueron declarados culpables en el Tribunal de lo Criminal por haber dictado un veredicto (eH contra de las instrucciones de la corte) absolviendo á William Penr-i y otros, que fueron acusa-dos de reunirse en junta ó sociedad con fines ilicitos. Habiendo sido encarcelados por negarse á pagar las inultas que les fueron impues-*183tas, solicitaron del tribunal de derecho común un habeas corpus; y aunque el tribunal, por no tener jurisdicción en asuntos criminales, vacilara al expedir el auto, sin embargo, habiendo expedido, excar-celó á los prisioneros bajo el fundamento de que su convicción era nula, toda vez que los jurados no pueden ser procesados por dictar el veredicto que tengan por conveniente. La opinión que el Chief Justice Vaughan emitiera en el caso, con raras excepciones ha sido superada por lo que respecta á su elocuencia jurídica. T. Jones 13; s. c. Vaughan, 135; s. c. 6 Howell’s State Trials, 999.
Sin tratar de resolver hasta qué punto puede este casó tener la consideración de ley que sirva de guía á este tribunal, opinamos cla-ramente que la cuestión planteada en los casos sometidos á nuestra consideración, es cuestión que propiamente puede discutirse en ha-beas corpus. La validez de las sentencias que en ellos se dictaran se ataca bajo el fundamento de que las leyes del Congreso, por virtud de las cuales se formularon las acusaciones, son anti-constitucionales. Si esta objeción está bien presentada, ella afecta los cimientos de los procedimientos en su integridad. Una ley anti-constitucional es nula y es como si no existiera. Un delito definido ó establecido en la mis-ma no es tal delito. Una declaración de culpabilidad hecha de acuer-do con la misma, no es simplemente errónea, sino que es ilegal y nula, y no puede constituir causa legal de prisión. Es verdad que si no pro-cede el recurso por causa de error, la sentencia puede tener el carác-ter de definitiva en el sentido de no haber medio alguno de obtener su revocación. Pero la libertad personal es de tan gran importan-cia ante los ojos de la ley que la sentencia de un tribunal inferior que la afecte no se considera de tal modo concluyente, sino que, como he-mos' visto, la cuestión de la autoridad que tuviera el tribunal para juzgar y encarcelar la parte puede ser revisada en habeas corpus, por un tribunal ó juez superior que.tenga autoridad para expedir el auto. Estamos convencidos de que el caso presente es de aquéllos en que este Tribunal está autorizado para asumir tal jurisdicción. Opinamos así, porque, si las leyes son anti-constitucionales y nulas, el tribunal de Circuito no adquirió jurisdicción de las causas. Su au-toridad para procesar y juzgar á los peticionarios surgió solamente con motivo de estas leyes. Ex parte Siebold 100 U. S. 375, 376 y 377
El 'Tribunal Supremo de los Estados Unidos, aprobando el caso de Siebold, y dando la razón que informa la regla, usa las siguientes expresiones:
“El objeto de un auto de habeas corpus y los casos en que general-*184mente ba de concederse, fueron claramente expresados por el Juez Asociado Sr. Bradley, que emitió la Opinión del Tribunal en el caso de Ex parte Siebold, 100 U. S. 371 375, en la forma siguiente:
(Después de citar el extracto que acabamos de hacer, to-mándola del Tomo 100 U. S. 376, en donde se muestra la dife-rencia que existe entre una sentencia errónea y una que sea nula, continúa:)
“La razón que informa esta regla descansa en el hecho de que un procedimiento de habeas corpus constituye un ataque colateral, de naturaleza civil* para impugnar la validez de una sentencia de otro tribunal dictada en un procedimiento criminal, y debe, por con-siguiente, estar limitado á aquellos casos en que la sentencia impug-nada sea claramente nula por razón de haberse dictado sin jurisdic-ción, ó por razón de haber excedido el tribunal su jurisdicción.
In re Frederieh, peticionario, 149 U. S. 76.
T finalmente, algunas de las autoridades de mayor aplica-ción, han sido citadas por el Tribunal Supremo en el siguiente párrafo:
“El auto de habeas corpus no es un procedimiento estable-cido para la corrección de errores. Ex parte Lange, 18 Wall 163; Ex parte Siebold 100 U. S. 371; Ex parte Curtis 106 U. S. 371; Ex parte Carll 106 U. S. 521; Ex parte Bigerow 113 U. S. 328; Ex parte Yarbrough 110 U. S. 651; Ex parte Wilson 114 U. S. 417; Ex parte Royal 117 U. S. 241; In re Snow 120 U. S. 274; In re Coy 127 U. S. 731; In re Wight, petitioner, 134 U. S. 136; Stevens v. Fuller, 136 U. S. 468.”
In re Frederich peticionario 149 U. S. 75.
Teniendo presentes estos principios, los abogados, al pre-parar sus solicitudes de habeas corpus, deberían eliminar de las mismas toda materia extraña, y limitarse á aquellas ma-terias que pueden propiamente recibir la atención del Tribunal. El estatuto de habeas corpus, que se encuentra en nuestro Código de Enjuiciamiento Criminal (arts. 469 á 500 *185inclusive) contiene los principios generales que son de apli-cación en este procedimiento, y si se signen, especialmente á la luz de los comentarios que sobre los mismos se hacen bajo los artículos semejantes, contenidos en el Código Penal de California (artículos 1473 á 1505 inclusives) conducirán al abo-gado por el camino recto.
La sentencia dictada por la Corte de Distrito de Huma-cao, condenando á muerte al prisionero, que fuá confirmada por este Tribunal en apelación, era de aquéllas que podía cla-ramente el tribunal inferior dictar dentro Sé sus facultades, toda vez que ese tribunal tenía jurisdicción de la persona del acusado y de la materia, como lo fué también la dictada por este Tribunal confirmando la misma en apelación; y cuales-quiera que hayan sido los errores que puedan haberse come-tido por cualquiera de dichos tribunales, si es que alguno se cometió, no eran fundamentales, y toda vez que, según las ex-presiones del Chief Justice Puller, no puede hacerse uso del auto á los efectos de un recurso por causa de error ó de apela-ción” el remedio solicitado no puede concederse.
No es necesario entrar en una discusión minuciosa con respecto á esta opinión, toda vez que las varias enmiendas á la Constitución, á que se refiere el abogado del prisionero, no tienen aplicación alguna al presente caso, y como no se ha señalado ninguna acción, ya del Tribunal Supremo ó de la corte inferior, que pudiera anular la sentencia dictada por dichos Tribunales, ó cualquiera de ellos; y como, si se hubiera cometido algún error, sería solamente de aquellos que pueden ser considerados en una apelación, y no en habeas corpus; por las razones expuestas debe, por lo tanto, denegárse la excar-celación del prisionero.